Citation Nr: 1816700	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-22 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for paresthesia, to include as due Gulf War environmental hazards.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1971 to June 1975 and April 1984 to July 2001.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to sleep disorder, mood swings, muscle cramps, vertigo, facial tics, muscle weakness, and dysthymia have been raised by the record in a December 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 


FINDING OF FACT

The evidence is sufficient to show that the Veteran's paresthesia is related to Lyme disease in service or exposure to Gulf War environmental hazards. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for paresthesia have been met.  
38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.  

In the present case, the Veteran served in the Southwest Asia Theater of Operations during the Gulf War as shown by service personnel records.  See March 2014 Memorandum.  Thus, the Board finds that the Veteran is a "Persian Gulf Veteran" for the purposes of 38 C.F.R. § 3.317. See 38 C.F.R. § 3.317(e)(1).
 
The Veteran has a current diagnosis of paresthesia.  See VA Treatment Notes.  The issue that remains disputed is whether his paresthesia is related to service to include Gulf War environmental exposures.  To this end, the evidence is conflicting. 

The Veteran's service treatment records are negative for specific complaints of paresthesia.  However, service treatment records show a diagnosis of Lyme disease with symptoms of myalgia and joint pain.  Service treatment records also show complaints of vertigo.  

An April 2001 VA examination indicates the Veteran had a history of chronic vertigo while in service with his last incident occurring in August 2000 and requiring hospitalization.  The examiner also noted the Veteran's history of Lyme disease and indicated that at the present time his symptoms appeared to be resolved.  The Veteran reported that he had severe recurrent joint pain, headaches, and dizzy spells.  He reported that he was unsure whether his symptoms were related to his Lyme disease.  The examiner reported diagnoses of chronic vertigo, chronic and stable and a history of Lyme disease with the potential sequelae.    

During a June 2002 VA examination the Veteran reported vertigo attacks on two occasions in service.  The examiner noted that he was diagnosed with Lyme disease in 1986 and had typical symptoms of fever, myalgia, and arthritis.  The examiner concluded he has occasional arthralgia but no Lyme disease residual.  His neurologic testing was negative.  Notably, the examiner did not address whether the Veteran's symptoms were related to environmental exposure in Gulf War.

The Veteran underwent VA war-related illness examinations in April 2010 and August 2010.  See January 2011 CAPRI Records.  The Veteran described his symptoms and underwent a physical examination.  The examiner did not address the relationship between the Veteran's reported symptoms and environmental exposure in the Gulf War or his Lyme disease.  As such, the examinations are afforded little probative value.  

In a March 2014 letter, VA physician, Dr. P.E.P., opined that the Veteran's paresthesia is related to service.  She reasoned that the Veteran's service treatment records document complaints of vertigo, muscular and joint aches and pains, fatigue, and back pain, which he did not have prior to military duty.  These symptoms are neurological findings that have been progressive, to include facial tics, muscular cramps, dizziness, paresthesia, sleep disturbance, myopathy, and neuropathy.  There symptoms are consistent with identified "undiagnosed illnesses" that have been documented as associated with Gulf War military service.  Exposure to Lyme disease and additional toxins in the line of duty would complicate and exacerbate these symptoms.  

A September 2014 VA psychiatry note indicates that the Veteran had paresthesia and tic-like facial phenomena associated with migrating neurological symptoms.  The medical service provider indicated that the Veteran has a clear history of Lyme disease acquired from a tick bite while in service, which is known to cause long-standing migrating and troublesome neurological symptoms.  The Veteran also had toxin inhalation and skin exposure to burning oil flames in the Gulf War and smoke inhalation during military response to a prison riot in San Diego.   

The medical service provider indicated that the Veteran meets the criteria for chronic fatigue syndrome, fibromyalgia, chronic multisymptom illness and undiagnosed illness, dysthymia secondary.  The medical service provider also opined that it is more likely than not that the Veteran's previous Lyme exposure played a role in his migrating neurological complaints.  

The Veteran was afforded a Gulf War medical examination in December 2014.  The Veteran reported facial tics beginning during active duty, and sensation of crawling under the skin of the eyes, nose, and mouth.  The examiner noted that the Veteran's physical examination and peripheral nerve examination were normal.  The examiner reported that the Veteran's service treatment records and claims file were not available for review.  However, the examiner opined that after discussing the Veteran's present symptoms and history, the Veteran does not meet the criteria for a claim of paresthesia from exposure to oil well fires.  Notably, the examiner did not provide a rationale or address whether the Veteran's neurological symptoms could be residual of Lyme disease in service.  

Based on the most probative evidence above including the Veteran's statements regarding the onset of his paresthesia and the March 2014 and September 2014 medical opinions, the Board finds the preponderance of the evidence shows that the Veteran's paresthesia is related to service.  

Service connection for paresthesia is granted.  


ORDER

Entitlement to service connection for paresthesia is granted.




____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


